Execution Counterpart

Exhibit 10.1B




EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is hereby entered into as of the 6th day of
November, 2013 and is effective as of January 1, 2014 (the “Effective Date”), by
and between CHS Inc. (the “Company”) and Carl M. Casale (“Executive”) (each
hereinafter referred to as a “party” and collectively as “the parties”).
A.
The Company and Executive are parties to that certain Employment Agreement dated
November 22, 2010 (the “Existing Employment Agreement”).

B.
The initial term of the Existing Employment Agreement ends on December 31, 2013.

C.
The parties have determined, rather than extend the term of the Existing
Employment Agreement, to replace the Existing Employment Agreement with this
Agreement.

In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:
1.
Term. The initial term of Executive’s employment under this Agreement shall be
for the period commencing on the Effective Date and ending, subject to earlier
termination as set forth in Section 7, on the third anniversary of the Effective
Date (such term, as may be hereafter extended, the “Employment Term”); provided,
however, that commencing with the third anniversary of the Effective Date and on
each anniversary thereof (each an “Anniversary Date”), the Employment Term shall
be automatically renewed for one (1) additional year beyond the term otherwise
established, unless one party provides written notice to the other party, at
least sixty (60) days in advance of an Anniversary Date, of its intent not to
renew the Employment Term for an additional one year period.

2.
Employment. During the Employment Term:

(a)
Executive shall (i) serve as the Chief Executive Officer of the Company, with
such authority, power, duties and responsibilities as are commensurate with such
position and as are customarily exercised by a person situated in a similar
executive capacity at a similar company, and (ii) report directly to the Board
of Directors of the Company (the “Board”).

(b)
Executive shall devote his full-time business attention to the business and
affairs of the Company and he shall perform his duties faithfully and
efficiently subject to the directions of the Board. Executive may serve on
boards or committees as long as such service does not interfere with the
performance of his responsibilities hereunder and subject to the Company’s code
of conduct and other applicable policies as in effect from time to time.
Provided, however, Executive may serve on the board of directors of only one
public company filing reports with the U.S.


128521/v3

--------------------------------------------------------------------------------




Securities and Exchange Commission under the Securities Exchange Act of 1934 and
committees thereof so long as such activities do not interfere with the
performance of Executive’s responsibilities hereunder. Executive may manage
personal and family investments and affairs, participate in industry
organizations and deliver lectures at educational institutions, so long as such
activities do not interfere with the performance of Executive’s responsibilities
hereunder. Executive shall be subject to and shall abide by each of the
Company’s personnel policies applicable to other senior executives.
3.
Annual Compensation.

(a)
Base Salary. The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the annual rate of $990,000 or such
increased amount as the Board may from time to time determine (hereinafter
referred to as the “Base Salary”); provided, however, that the Base Salary may
be reduced by no more than 10% in connection with an across-the-board salary
reduction by the Company similarly affecting all senior executives of the
Company. The Base Salary shall be payable in accordance with the Company’s
customary practices applicable to its executives. Such Base Salary shall be
reviewed at least annually by the Board pursuant to the Company’s normal
performance review policies for senior executives.

(b)
Annual Incentive Compensation. For each fiscal year of the Company ending during
the Employment Term, beginning with the 2014 fiscal year, Executive shall be
eligible to receive a target annual cash incentive compensation of 125% of Base
Salary as in effect on the final day of such fiscal year (such target incentive
compensation, as may hereafter be increased, the “Target Annual Incentive”) with
the opportunity to receive a maximum annual cash incentive compensation of 250%
of Base Salary as in effect on the final day of such fiscal year, as approved by
the Board in its sole discretion, if the Company and Executive achieve certain
performance targets as proposed by management and approved by the Board. Such
annual incentive compensation (“Annual Incentive Compensation”) shall be paid in
no event later than the 15th day of the third month following the end of the
taxable year (of the Company or Executive, whichever is later) in which the
performance targets have been achieved.

(c)
Long-Term Incentive Opportunity. To the extent the Company determines to award
long-term incentive compensation, Executive shall be eligible to participate in
such programs (subject to the terms and conditions set forth in the applicable
plan and agreements) and shall be eligible to receive a target long-term
incentive award of 125% of the average annual Base Salary during the three year
performance period applicable to such award opportunity (such target award, the
“Target LTIP Award”) with the opportunity to receive a maximum long-term
incentive award of 500% of average annual Base Salary during the three year
performance period applicable to such award opportunity, as approved by the


128521/v3    2

--------------------------------------------------------------------------------




Board in its sole discretion, if the Company and Executive achieve certain
performance targets during certain performance periods proposed by management
and approved by the Board. Awards from the Company’s Long-Term Incentive Plan
are contributed to the Company’s Deferred Compensation Plan after the end of a
performance period and vest over an additional 28-month period following the
performance period end date.
  
4.
Other Benefits.

(a)
Employee Benefits. During the Employment Term and any renewals, Executive shall
be entitled to participate in all employee benefit plans, practices and programs
maintained by the Company and made available to employees of the Company
generally (other than plans in effect on the date hereof that are closed to new
participants), to the extent Executive is eligible under the terms of such
plans. Executive’s participation in such plans, practices and programs shall be
on the same basis and terms as are applicable to employees of the Company
generally.

(b)
Executive Benefits. During the Employment Term, Executive shall be entitled to
participate in such executive benefit plans maintained by the Company and made
available to senior executives of the Company generally, on the same basis and
terms as are applicable to such senior executives generally. No additional
compensation provided under any of such plans shall be deemed to modify or
otherwise affect the terms of this Agreement or any of Executive’s entitlements
hereunder.

(c)
Fringe Benefits. During the Employment Term, Executive shall be entitled to such
fringe benefits as shall be determined by the Board.

(d)
Business Expenses. Upon submission of proper invoices in accordance with the
Company’s policies, Executive shall be entitled to receive prompt reimbursement
of all reasonable out-of-pocket business, entertainment and travel expenses
incurred by Executive in connection with the performance of Executive’s duties
hereunder and otherwise incurred in accordance with the Company’s travel and
entertainment policy in effect from time to time. Such reimbursement shall be
made as soon as practicable and in no event later than the end of the calendar
year following the calendar year in which the expenses were incurred.

(e)
Office and Facilities. During the Employment Term, Executive shall be provided
with an appropriate office at the Company’s headquarters, with such secretarial
and other support facilities as are commensurate with Executive’s status with
the Company and adequate for the performance of Executive’s duties hereunder.


128521/v3    3

--------------------------------------------------------------------------------




(f)
Paid Time Off (PTO). Executive shall be entitled, without loss of pay, to absent
himself voluntarily, for illness, vacation or other reasons, from the
performance of Executive’s employment under this Agreement.

5.
Recoupment. In the event of a restatement of the Company’s financial results
(other than a prophylactic or voluntary restatement due to a change in
applicable accounting rules or interpretations) due to material noncompliance
with financial reporting requirements, with respect to any compensation granted
(whether already paid or only calculated as payable and yet to be paid) to
Executive if the Board determines in good faith good faith that such
compensation was awarded (or in the case of unpaid compensation, determined for
award) based on such material noncompliance then the Board or a committee
thereof comprised of independent (as defined under the rule of the NASDAQ Stock
Market) Board members shall be entitled on behalf of the Company to recover all
of the Executive’s compensation (or in the case of unpaid compensation, to
reduce such compensation) based on the erroneous financial data in excess of
what would have been paid (or in the case of unpaid compensation, what should be
paid) to the Executive under the accounting restatement.  Such recovery period
shall comprise up to the three (3) years preceding the date on which the Company
is required to prepare the accounting restatement.

In determining whether to seek recovery of compensation, the Board or applicable
committee thereof may take into account any considerations it deems appropriate,
including whether the assertion of a claim may violate applicable law or
adversely impact the interests of the Company in any related proceeding or
investigation and the extent to which the Executive was responsible for the
error that resulted in the restatement. This Section 6 shall be deemed amended
to the extent reasonably necessary to conform to any applicable law or to any
Company recoupment policy adopted by the Board for its senior executives.
6.
Termination. The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive’s termination
of employment during the Employment Term or upon expiration of the Employment
Term that would preclude Executive from having a “separation from service” from
the Company within the meaning of Section 409A of the Code, upon expiration of
the Employment Term.

(a)
Disability. The Company may terminate the Employment Term and Executive’s
employment hereunder, on written notice to Executive after having reasonably
established Executive’s Disability. For purposes of this Agreement, Executive
will be deemed to have a “Disability” if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of


128521/v3    4

--------------------------------------------------------------------------------




Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties. Executive shall be entitled to the
compensation and benefits provided for under this Agreement for any period prior
to Executive’s termination by reason of Disability during which Executive is
unable to work due to a physical or mental infirmity in accordance with the
Company’s policies for similarly-situated executives.
(b)
Death. The Employment Term and Executive’s employment hereunder shall be
terminated as of the date of Executive’s death.

(c)
Cause. The Company may terminate the Employment Term and Executive’s employment
hereunder for “Cause” by providing a Notice of Termination (as defined in
Section 7 below) that notifies Executive of his termination for Cause, effective
as of the date of such notice. “Cause” shall mean, for purposes of this
Agreement: (a) the deliberate and continued failure to substantially perform
Executive’s duties and responsibilities under this Agreement; (b) the criminal
felony conviction of, or a plea of guilty or nolo contendere by, Executive; (c)
the knowing, willful and material violation of Company policy; (d) the act of
fraud or dishonesty resulting or intended to result in personal enrichment at
the expense of the Company; (e) the gross misconduct in performance of duties
that results in material economic harm to the Company; or (f) the material
breach of this Agreement by Executive. Notwithstanding the foregoing, in order
to establish “Cause” for Executive’s termination for purposes of clauses (a),
(c) and (f) above, the Company must deliver a written demand to Executive which
specifically identifies the conduct that may provide grounds for Cause, and the
Executive must have failed to cure such conduct within thirty (30) days after
such demand. Reference in this paragraph to the Company shall also include
direct and indirect subsidiaries of the Company.

(d)
Without Cause. The Company may terminate the Employment Term and Executive’s
employment hereunder other than for Cause, Disability or death. The Company
shall deliver to Executive a Notice of Termination (as defined in Section 7
below) prior to such termination other than for Cause, Disability or death,
which notice shall specify the termination date.

(e)
Good Reason. Executive may terminate the Employment Term and his employment
hereunder with the Company for Good Reason (as defined below) by delivering to
the Company a Notice of Termination not less than thirty (30) days prior to such
termination for Good Reason. The Company shall have the option of terminating
Executive’s duties and responsibilities prior to the expiration of such
thirty-day notice period. For purposes of this Agreement, “Good Reason” means
any of the following: (a) a material diminution in Executive’s duties, title or
position; (b) a reduction of ten percent (10%) or more by the Company in the
Executive’s Base Salary except for across-the-board salary reductions similarly
affecting all senior executive officers of the Company; or (c) a material breach
by


128521/v3    5

--------------------------------------------------------------------------------




the Company of its obligations under this Agreement. Good Reason shall not exist
unless Executive shall provide notice of the existence of the Good Reason
condition within ninety (90) days of the date Executive learns of the condition.
The Company shall have a period of thirty (30) days during which it may remedy
the condition, and in case of full remedy such condition shall not be deemed to
constitute Good Reason hereunder.
(f)
Without Good Reason. Executive may voluntarily terminate the Employment Term and
Executive’s employment hereunder without Good Reason by delivering to the
Company a Notice of Termination not less than thirty (30) days prior to such
termination and the Company shall have the option of terminating Executive’s
duties and responsibilities, but not the employment relationship, prior to the
expiration of such thirty-day notice period.

7.
Notice of Termination. Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that indicates a termination date, the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of Executive’s employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice, in the manner described in Section 15(g)).

8.
Compensation upon Termination. Upon termination of Executive’s employment during
the Employment Term, Executive shall be entitled to the following benefits:

(a)
Termination by the Company for Cause or by Executive without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall provide Executive with the following
payments and benefits (collectively, the “Accrued Compensation”):

(i)
any accrued and unpaid Base Salary;

(ii)
any Annual Incentive Compensation earned but unpaid in respect of any completed
fiscal year preceding the termination date;

(iii)
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination
date;

(iv)
any accrued and unpaid vacation pay;

(v)
any previous compensation that Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the


128521/v3    6

--------------------------------------------------------------------------------




terms and conditions of the applicable deferred compensation plans or
arrangements then in effect, to the extent vested as of Executive’s termination
date; and
(vi)
any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable (the “Company Arrangements”), in accordance with the terms
thereof.

(b)
Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, Executive shall be entitled to the
Accrued Compensation.

(c)
Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, Executive shall be entitled to the Accrued
Compensation.

(d)
Termination by the Company Other Than for Cause, Disability or Death, or by
Executive with Good Reason. If Executive’s employment with the Company shall be
terminated (x) by the Company other than for Cause, Disability or death, or (y)
by Executive with Good Reason, Executive shall be entitled to the following
payments and benefits; provided that, in the case of clauses (ii) and (iii)
below, Executive shall have executed and not revoked a release of claims in
substantially the form set forth in Exhibit A hereto:

(i)
the Accrued Compensation;

(ii)
an amount equal to the product of (A) the Annual Incentive Compensation that
Executive would have been entitled to receive in respect of the fiscal year in
which Executive’s termination date occurs, had Executive continued in employment
until the end of such fiscal year, which amount shall be determined based on the
Company’s actual performance for such year relative to the Company performance
goals applicable to Executive (with that portion of the Annual Incentive
Compensation based upon completion or partial completion of previously specified
personal goals equal to 30% of the Target Annual Incentive and without any
exercise of negative discretion with respect to Executive with respect to the
remainder of the Annual Incentive Compensation in excess of that applied either
to senior executives of the Company generally for the applicable performance
period or in accordance with the Company’s historical past practice), and (B) a
fraction (x) the numerator of which is the number of days in such fiscal year
through termination date and (y) the denominator of which is 365; such amount
shall be payable in a cash lump sum payment at the time such incentive awards
are payable to other participants (but no later than the fifteenth day of the
third month of the following fiscal year of the Company);


128521/v3    7

--------------------------------------------------------------------------------




(iii)
in lieu of any further Base Salary or other compensation or benefits not
described in clauses (i), (ii), or (iv) for periods subsequent to the
termination date, an amount in cash equal to (A) two (2) times Executive’s Base
Salary plus (B) two (2) times Executive’s Target Annual Incentive which amount
shall be payable in three equal installments of 1/3 of such amount with the
first payment payable (i) sixty (60) days following such termination, (ii) the
second payment payable on the first anniversary of such termination, and (iii)
the third payment payable on the second anniversary of termination; and

(iv)
the Company shall provide Executive and Executive’s dependents with continued
coverage under any health, medical, dental, vision or life insurance program or
policy in which Executive was eligible to participate as of the time of
Executive’s employment termination, for two (2) years following such termination
on terms no less favorable to Executive and Executive’s dependents (including
with respect to payment for the costs thereof) than those in effect immediately
prior to such termination, which coverage shall cease, on a benefit-by benefit
basis, once any coverage is made available to Executive by a subsequent
employer. COBRA continuation coverage shall run concurrently with such two-year
period. Anything herein to the contrary notwithstanding, the terms of this
Section 8(d)(iv) shall be modified to the extent required to meet the provisions
of any federal law applicable to the healthcare plans and arrangements of the
Company, including to the extent required to maintain the grandfathered status
of such plans or arrangements under federal law. Any failure to provide the
coverage specified herein shall not in and of itself constitute a breach of this
Agreement, provided, however, that the Company shall use its reasonable efforts
to provide economically equivalent payments or benefits to Executive to the
extent possible without adverse effects on the Company, to the extent permitted
by law.

(e)
Expiration of Employment Term After Notice of Non-Renewal by the Company. If the
Executive’s employment terminates at the end of the Employment Term because the
Company has delivered a notice of non-renewal (as described in Section 1),
Executive shall be entitled to the following payments and benefits:

(i)
the Accrued Compensation; and

(ii)
the Company shall provide Executive and Executive’s dependents with continued
coverage under any health, medical, dental, vision or life insurance program or
policy in which Executive was eligible to participate as of the time of
Executive’s employment termination, for two (2) years following such termination
on terms no less favorable to Executive and Executive’s dependents (including
with respect to payment for the costs thereof) than those in effect immediately
prior to such termination, which


128521/v3    8

--------------------------------------------------------------------------------




coverage shall cease, on a benefit-by benefit basis, once any coverage is made
available to Executive by a subsequent employer. COBRA continuation coverage
shall run concurrently with such two-year period. Anything herein to the
contrary notwithstanding, the terms of this Section 8(e)(ii) shall be modified
to the extent required to meet the provisions of any federal law applicable to
the healthcare plans and arrangements of the Company, including to the extent
required to maintain the grandfathered status of such plans or arrangements
under federal law. Any failure to provide the coverage specified herein shall
not in and of itself constitute a breach of this Agreement, provided, however,
that the Company shall use its reasonable efforts to provide economically
equivalent payments or benefits to Executive to the extent possible without
adverse effects on the Company, to the extent permitted by law.
(f)
No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Sections 8(d)(iv) and 8(e)(ii) above, no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Executive in any subsequent employment.

9.
Section 409A. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, (i) no amounts shall be paid to Executive under
Section 9 of this Agreement until Executive would be considered to have incurred
a separation from service from the Company within the meaning of Section 409A of
the Code, and (ii) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s separation from service shall instead
be paid on the first business day after the date that is six months following
Executive’s separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided to Executive pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of this Agreement, the payment of such
reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which Executive remits the related
taxes.

10.
Records and Confidential Data.


128521/v3    9

--------------------------------------------------------------------------------




(a)
Executive acknowledges that in connection with the performance of Executive’s
duties during the Employment Term, the Company will make available to Executive,
or Executive will develop and have access to, certain Confidential Information
(as defined below) of the Company and its subsidiaries. Executive acknowledges
and agrees that any and all Confidential Information learned or obtained by
Executive during the course of Executive’s employment by the Company or
otherwise, whether developed by Executive alone or in conjunction with others or
otherwise, shall be and is the property of the Company and its subsidiaries.

(b)
Executive shall keep confidential all Confidential Information, shall not use
Confidential Information in any manner that is detrimental to the Company, shall
not use Confidential Information other than in connection with Executive’s
discharge of Executive’s duties hereunder, and shall safeguard the Company from
unauthorized disclosure; provided, however, that Confidential Information may be
disclosed by Executive (i) to the Company and its affiliates, or to any
authorized agent or representative of any of them, (ii) in connection with
performing his duties hereunder, (iii) subject to Section 11(c), when required
to do so by law or by a court, governmental agency, legislative body, arbitrator
or other person with apparent jurisdiction to order him to divulge, disclose or
make accessible such information, provided that Executive notify the Company
prior to such disclosure, (iv) in the course of any proceeding under Sections 12
or 13 of this Agreement or (v) in confidence to an attorney or other
professional advisor for the purpose of securing professional advice, so long as
such attorney or advisor is subject to confidentiality restrictions no less
restrictive than those applicable to Executive hereunder.

(c)
As soon as possible following the termination of Executive’s employment
hereunder, Executive shall return to the Company all written Confidential
Information that is in his possession or control and destroy all of his copies
of any analyses, compilations, studies or other documents containing or
reflecting any Confidential Information. Within five (5) business days of the
receipt of such request by Executive, Executive shall, upon written request of
the Company, deliver to the Company a document certifying that such written
Confidential Information has been returned or destroyed in accordance with this
Section 11(c).

(d)
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its subsidiaries,
including, without limitation,

(i)
trade secrets concerning the business and affairs of the Company and its
subsidiaries, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned


128521/v3    10

--------------------------------------------------------------------------------




manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information);
(ii)
information concerning the business and affairs of the Company and its
subsidiaries (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and

(iii)
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Company or its subsidiaries containing or based, in whole or in
part, on any information included in the foregoing. For purposes of this
Agreement, the Confidential Information shall not include and Executive’s
obligations shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.

11.
Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate in
Litigation.

(a)
Covenant Not to Solicit. To protect the Confidential Information and other trade
secrets of the Company as well as the goodwill and competitive business of the
Company, Executive agrees, during the Employment Term and for a period of
twenty-four (24) months after Executive’s cessation of employment with the
Company, (i) not to solicit or participate in or assist in any way in the
solicitation of any employees of the Company (ii) not to solicit, influence or
attempt to influence any person who was a customer of the Company or its
affiliates during the period of Executive’s employment hereunder or solicit,
influence or attempt to influence potential customers who are or were identified
through leads developed during the course of employment with the Company, or
otherwise divert or attempt to divert any existing business of the Company and
its affiliates. For purposes of clause (i) of this covenant, “solicit” or
“solicitation” means directly or indirectly influencing or attempting to
influence employees of the Company to cease employment with the Company (except
in the course of Executive’s duties to the Company) or to become employed with
any other person, partnership, firm, corporation or other entity, provided, that
solicitation through general advertising not targeted at the Company’s employees
or the provision of references shall not constitute a breach of such
obligations. Executive agrees that the covenants


128521/v3    11

--------------------------------------------------------------------------------




contained in this Section 11(a) are reasonable and desirable to protect the
Confidential Information of the Company.
(b)
Covenant Not to Compete.

(iii)
To protect the Confidential Information and other trade secrets of the Company
as well as the goodwill and competitive business of the Company, Executive
agrees, during the Employment Term and for a period of twenty-four (24) months
after Executive’s cessation of employment with the Company, that Executive will
not, except in the course of Executive’s employment hereunder, directly or
indirectly for the Executive or any third party, manage, operate, control, or
participate in the management, operation, or control of, be employed by,
associated with, or in any manner connected with, lend Executive’s name to, or
render services or advice to, any third party, or any business, whose services
or products compete (including as described below) with the material services or
products of the Company; provided, however, that Executive may in any event (x)
own up to a 5% passive ownership interest in any public or private entity, and
(y) be employed by, or otherwise have material association with, any business
whose services or products compete with the material services or products of the
Company so long as his employment or association is solely with a separately
managed and operated division or affiliate of such business that does not
compete with the Company.

(iv)
For purposes of this Section 11(b), any third party, or any business, whose
products compete includes any entity engaged in any business or activity which
is directly in competition with any services or products sold by, or any
business or activity engaged in by, the Company or any of its affiliates, or any
entity with which the Company has a product(s) licensing agreement at the end of
the Employment Term and any entity with which the Company is, at the time of
termination, negotiating, and eventually concludes within twelve (12) months of
the Employment Term, a product licensing or acquisition agreement.

(c)
Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company, and its counsel, in
connection with any investigation, inquiry, administrative proceeding or
litigation relating to any matter in which Executive becomes involved or of
which Executive has knowledge as a result of Executive’s service with the
Company by providing truthful information. The Company agrees to promptly
reimburse Executive for reasonable expenses (including attorneys fees and other
expenses of counsel) reasonably incurred by Executive, in connection with
Executive’s cooperation pursuant to this Section 11(c). Such reimbursements
shall be made as soon as practicable, and in no event later than the calendar
year following the year


128521/v3    12

--------------------------------------------------------------------------------




in which the expenses are incurred. Executive agrees that, in the event
Executive is subpoenaed by any person or entity (including, but not limited to,
any government agency) to give testimony (in a deposition, court proceeding or
otherwise) which in any way relates to Executive’s employment by the Company,
Executive will, to the extent not legally prohibited from doing so, give prompt
notice of such request to the General Counsel of the Company so that the Company
may contest the right of the requesting person or entity to such disclosure
before making such disclosure. Nothing in this provision shall require Executive
to violate Executive’s obligation to comply with valid legal process.
(d)
Nondisparagement. Executive covenants that during and following the Employment
Term, Executive will not willfully and materially disparage or encourage or
induce others to disparage the Company or its subsidiaries, together with all of
their respective past and present directors and officers, as well as their
respective past and present managers, officers, shareholders, partners,
employees, agents, attorneys, servants and customers and each of their
predecessors, successors and assigns (collectively, the “Company Entities and
Persons”); provided that such limitation shall extend to past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers only in their capacities as such or in respect of their
relationship with the Company and its subsidiaries. Nothing in this Agreement is
intended to or shall prevent Executive from providing, or limiting testimony in
response to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law.,

(e)
Blue Pencil. It is the intent and desire of Executive and the Company that the
provisions of this Section 11 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 11 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete there from the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

(f)
Survival. Executive’s obligations under this Section 11 shall survive the
termination of the Employment Term.

12.
Remedies for Breach of Obligations under Sections 10 or 11 hereof. Executive
acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches Executive’s
obligations under Sections 10 or 11 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of Executive’s obligations under Sections 10 or 11 hereof in any Federal or
state court sitting in the State of Minnesota, or, at the Company’s election, in
any other state in which Executive maintains Executive’s


128521/v3    13

--------------------------------------------------------------------------------




principal residence or Executive’s principal place of business. Executive hereby
submits to the non-exclusive jurisdiction of all those courts for the purposes
of any actions or proceedings instituted by the Company to obtain that
injunctive relief, and Executive agrees that process in any or all of those
actions or proceedings may be served by registered mail, addressed to the last
address provided by Executive to the Company, or in any other manner authorized
by law.
13.
Resolution of Disputes. Any claim or dispute arising out of or relating to this
Agreement, including, without limitation, Sections 5 and 6 hereof, any other
Company Arrangement, Executive’s employment with the Company, or any termination
thereof (collectively, “Covered Claims”) shall (except to the extent otherwise
provided in Section 12 with respect to certain requests for injunctive relief)
be resolved (x) if mutually agreed by the Company and Executive, by confidential
mediation with the assistance of an independent mediator selected by mutual
agreement of the parties, or (y) if such mediation is not successful or if such
mediation is not mutually agreed by the Company or Executive, by litigation to
occur in the District Court of the Second Judicial District, County of Ramsey,
State of the Minnesota or the United States District Court for the District of
Minnesota. Each party shall bear its (or his) own costs, including, without
limitation, the fees and expenses of its (or his) own attorney, and the fees and
expenses of the arbitrator shall be borne equally by each party.

14.
Representations and Warranties.

(a)
The Company represents and warrants that (i) it is fully authorized by action of
the Board of Directors of the Company (and of any other person or body whose
action is required) to enter into this Agreement and to perform its obligations
under it, (ii) the execution, delivery and performance of this Agreement by it
does not violate any applicable law, regulation, order, judgment or decree or
any agreement, arrangement, plan or corporate governance document (x) to which
it is a party or (y) by which it is bound, and (iii) upon the execution and
delivery of this Agreement by the parties, this Agreement shall be its valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

(b)
Executive represents and warrants to the Company that Executive is not a party
to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit Executive’s ability to execute this Agreement or to carry out
Executive’s duties and responsibilities hereunder.

15.
Miscellaneous.

(a)
Successors and Assigns.


128521/v3    14

--------------------------------------------------------------------------------




(i)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.

(ii)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.

(b)
Fees and Expenses. The Company shall pay reasonable and documented legal fees
and related expenses, up to a maximum amount of $25,000, incurred by Executive
in connection with the negotiation of this Agreement. Such reimbursement shall
be made as soon as practicable, but in no event later than the end of the
calendar year following the calendar year in which the expenses were incurred.

(c)
Indemnification. The Company shall indemnify Executive as provided in Company’s
by-laws and Articles of Incorporation.

(d)
Right to Counsel. Executive acknowledges that Executive has had the opportunity
to consult with legal counsel of Executive’s choice in connection with the
drafting, negotiation and execution of this Agreement and related employment
arrangements.

(e)
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the General
Counsel of the Company. All notices and communications shall be deemed to have
been received on the date of delivery thereof or on the third business day after
the mailing thereof, except that notice of change of address shall be effective
only upon receipt.


128521/v3    15

--------------------------------------------------------------------------------




(f)
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.

(g)
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which is not expressly set forth in this
Agreement.

(h)
Effect of Other Law. Anything herein to the contrary notwithstanding, the terms
of this Agreement shall be modified to the extent required to meet the
provisions of any federal law applicable to the employment arrangements between
Executive and the Company. Any delay in providing benefits or payments, any
failure to provide a benefit or payment, or any repayment of compensation that
is required under the preceding sentence shall not in and of itself constitute a
breach of this Agreement, provided, however, that the Company shall provide
economically equivalent payments or benefits to Executive to the extent
permitted by law.

(i)
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Minnesota applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.

(j)
Inconsistencies. In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy, or arrangement of the Company or its affiliates (including, without
limitation, any provisions relating to notice requirements and post-employment
restrictions), the provisions of this Agreement and the Exhibits hereto, shall
control, unless the parties otherwise agree in a writing that expressly refers
to the provision of this Agreement whose control he is waiving.

(k)
Beneficiaries/References. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

(l)
Survivorship. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties hereunder shall survive the Employment
Term and any termination of the Executive’s employment.


128521/v3    16

--------------------------------------------------------------------------------




(m)
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

(n)
Entire Agreement. Upon the Effective Date, this Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement shall not supersede the Change in Control Agreement between the
Company and the Executive dated as of the day and year first above written (the
“Change in Control Agreement”). Notwithstanding anything to the contrary
contained herein, no payments shall be made (nor benefits provided) under
Section 8 of this Agreement in the event that the Executive is entitled to
payments or benefits under the Change in Control Agreement and provided,
further, that this Agreement shall not supersede the Existing Employment
Agreement until the Effective Date.

(o)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.


128521/v3    17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.
CHS INC.




By:    /s/David Bielenberg_____________
Name: David Bielenberg
Title:     Chairman of the Board of Directors






CARL M. CASALE






__/s/ Carl M. Casale___________________



128521/v3    18